DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 3-7, 9-22 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the limitations “a reinforcing structure between the first wall and the second wall and which comprises at least one circumferential monolithic reinforcing element, which has a plurality of oblique fins and one or more axial coupling elements; wherein the plurality of oblique fins extend from the first wall to the second wall and are inclined at a non-perpendicular angle relative to both the planar surface of the first wall and the planar surface of the second wall; and wherein each of the axial coupling elements is connected between adjacent oblique fins of the plurality of oblique fins.”
The closest references are Mischereit, Grase et al and Jorn et al. While these are to aircraft pressure bulkheads, they do not disclose axial coupling elements connecting between adjacent oblique fins. These coupling elements connect the concentric rings of the pressure bulkhead as seen in the figures of the instant application. It would not be obvious to modify Mischereit to include these axial couplings as the structure would not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642